DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lindsey Jaeger on 4/13/2021.

The application has been amended as follows: 

Claim 18 is amended to recite:

A cannula assembly, comprising: 
an outer tube having a proximal portion, a distal portion, and a lumen, the outer tube defining a longitudinal axis; 
an inner tube disposed within the lumen of the outer tube; 

a stopper configured to be slidably received in the recessed portion of the cap, the stopper having a through hole located on the longitudinal axis and configured to receive the inner tube; 
an inner seal interposed between the stopper and the inner tube; and 
an outer seal interposed between the stopper and the interior wall of the cap, wherein the outer seal is sealed against the interior wall of the cap.

Claim 21 is amended to recite:
A cannula assembly, comprising: 
an outer tube having a proximal portion, a distal portion, and a lumen; 
a cap having a coupling counterpart provided therein, the cap being connected to the outer tube;  P-21024.US06DIV[CRB 0024.CONDIV4]PATENT 
an inner tube disposed within the lumen of the outer tube; 
a guide roller having a stopper that is inserted into the coupling counterpart provided in the cap; 
an inner seal interposed between the inner tube and the stopper of the guide roller; and 
an outer seal interposed between the coupling counterpart of the cap and the stopper of the guide roller, wherein the outer seal is sealed against an interior wall of the coupling counterpart.

Allowable Subject Matter
Claims 18-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed invention, including the specifically claimed arrangement and positioning of the inner seal relative to the stopper and the inner tube and the outer seal relative to the stopper and the interior of the cap/coupling counterpart, as best seen in Applicant’s Figure 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791